Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-11, and 13-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

	None of the cited prior art of record appears to teach or suggest, the combination of:
A memory system, comprising:
	a memory device configured to store map information; and
	a controller configured to store a portion of the map information in a map cache, and access the memory device based on the map information stored in the map cache or access the memory device based on a physical address received together with an access request from a host,
	wherein the map cache includes a write map cache configured to store map information corresponding to recently received write commands, and a read map cache configured to store map information corresponding to recently received read commands, the map cache including the write map cache and the read map cache that are separated from each other,
	wherein the controller outputs least recently used map information from the read map cache to the host, so that the least recently used map information is stored in the host, and
	wherein the host translates a logical address into the physical address based on the least recently used map information stored therein, and transmits the physical address to the controller.


However, as argued by the Applicant, see Remarks [P10-11], Huang is silent to a map cache comprising a read cache and write cache, where the write map cache and read map cache are separate. Further, while Huang discloses two operating modes, one mode using logical addresses (NVMe) and the other using physical addresses (NVM++), Huang does not specifically indicate that the host, when performing the access using NVM++, translates a logical address into a physical address using the LRU map data from the read map cache, and subsequently supplies the translated physical address to the controller with the access request. Hence, Huang does not teach providing LRU map data from the read map cache of the controller to the host for storage, using the LRU map data stored at the host to perform address translation, and transmitting the obtained physical address together with an access request from the host to the storage device as presently claimed.
Desai similarly discloses that the storage device controller may use a portion of host memory to cache mapping data. In this way, the controller, after receiving the access request, accesses a portion of host memory allocated to the controller for storing L2P data. The controller evicts map data from internal memory onto the host cache according to an LRU scheme. 
However, Desai similarly fails to specifically disclose performing address translation for the storage device in the host based on the LRU map information sourced from the read map cache and subsequently transmitting the physical address to the controller with the access request. Desai also fails to specifically disclose wherein the map cache comprise a separate read map cache and write map cache.


	Hahn US 10,268,584 similarly discusses placing a primary FTL cache in controller internal memory and a secondary FTL cache in HMB [Fig. 3]. However, Hahn is similarly silent to performing L2P translation using the host-resident L2P cache using the LRU map data and transmitting the I/O to the storage device with a physical address.

	Kuzmin US 9,400,749 further indicates that a host may directly use physical addresses to perform write commands (“in one embodiment, this infrastructure can be employed to substantially eliminate the need for a flash memory controller to implement a flash translation layer (FTL). That is, a flash memory controller can maintain per-subdivision data, which is accessible to the host (e.g., retrievable by, or against which the host can issue function calls or queried). The host uses this information to issue new write commands that are targeted to specific physical locations in flash memory, thus substantially avoiding the need for translation at a memory controller, and reducing the likelihood of uneven wear.” [C5, p3] “host stores a L2P translation table…performs translation and directly addresses specific storage units in memory…memory controller…does not need to perform local address translation that might add latency” [C6, p3]. However, Kuzmin also does not address the host-based address translation which uses LRU map data provided from the read map cache of the storage device controller.

	It is further noted that the use of separate read map caches and write map caches was also known, at least in a solid-state storage device. See Lee US 2010/0088467 [Fig. 2]. However, Lee similarly does not discuss evicting LRU map data from a read map cache to a host-resident L2P cache, and using 

	Hence, while individual elements of the claims appear to be known in the art, at least the combination of features does not appear to be taught, suggested, or made obvious over the prior art of record. Accordingly, claim 1 is allowed. Claims 2, 4-11, and 13-20 recite similar subject matter and are allowed on similar grounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136